Per Curiam.

Where a motion to refer a cause, is repelled, on the ground that questions of law will arise on the examination of the cause, the party must state what the points of law are, so that the court may judge whe'-her they are material or difficult, and will necessarily arise ; and that we may be satisfied whether the referees be a proper tribunal for the trial of the cause ; otherwise, by the general affidavit, all references may be preV vented.
*3301 he motion is denied, with costs to abide the event oí , the suit,
Motion denied.